                  Case 1:18-cv-01420-GHW Document 72 Filed 07/12/19 Page 1 of 1


                                                                                                          Seyfarth Shaw LLP

                                                                                                  1075 Peachtree Street, N.E.

                                                                                                                  Suite 2500

                                                                                                     Atlanta, GA 30309-3958
Writer’s direct phone                                                                                         (404) 885-1500
(404) 881-5440
                                                                                                          fax (404) 892-7056
Writer’s e-mail
jglaser@seyfarth.com                                                                                       www.seyfarth.com




                                                  July 12, 2019
BY ECF

The Honorable Gregory H. Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2260
New York, New York 10007

           Re:          Jorge Rivera v. The Anthem Companies, Inc., et al.
                        United States District Court, Southern District of New York;
                        Case No. 1:18-cv-01420

Dear Judge Woods:

        In his reply brief, Plaintiff desparately tries to avoid this Court’s denial of his motion for
conditional certification by claiming that Defendants twisted the arms of multiple declarants to suborn
false testimony that is fatal to his motion. (Dkt. 71, pp. 11-13). Such grandstanding is not appropriate
before this Court and certainly is not founded in truth. Plaintiff hides his flailing attempt amidst other
failed arguments as if it is innocuous supposition. Instead, if credited at all, Plaintiff’s request that the
Court disregard Defendants’ declaratons should be a motion or—at best—a notice of objection that
opens the door to Defendants’ further response. To be clear, Plaintiff’s conditional certification
motion is due to be denied. But the claim that Defendants and their counsel acted unprofessionally or
unethically by bullying declarants to testify untruthfully and against their will should test this Court’s
patience and warrants a response. Therefore, Defendants respectfully request that this Court allow
Defendants to explain the thorough steps it took to ensure that each declarant could testify truthfully
and only if he or she wished to testify at all.1

                                                    Sincerely,
                                                    SEYFARTH SHAW LLP

                                                    /s/ Jeffrey Glaser
                                                    Jeffrey Glaser




1
 Counsel for Defendants conferred with Plaintiff’s counsel regarding Defendants’ request made herein. Plaintiff does
not consent to Defendants’ request.
